Exhibit 10.1

FORM OF

AMENDMENT

TO

CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”), dated as of
December 31, 2012, is made by and between ARMSTRONG WORLD INDUSTRIES, INC., a
Pennsylvania corporation (the “Company”), and             (the “Executive”).

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Change in Control Agreement (defined below).

BACKGROUND RECITALS

A. The Company and the Executive are party to that certain Change in Control
Agreement dated as of             , (the “Change in Control Agreement”);

B. The Company and the Executive desire to amend the Change in Control Agreement
to provide for an annual renewal date of August 1;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

  1. Amendment. In accordance with the provisions set forth in Section 12 of the
Change in Control Agreement regarding the modification of any provision of such
agreement, Section 2 of the Change in Control Agreement is hereby amended and
restated in its entirety to read as follows:

“2. Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect until the immediately following August 1, at which
time, and on each one (1) year anniversary thereafter (“Anniversary Date”), this
Agreement shall automatically be renewed for one (1) additional year commencing
on the Anniversary Date, unless one party provides written notice to the other
party, at least ninety (90) days in advance of an Anniversary Date, of its
intent not to renew this Agreement for an additional one year term.
Notwithstanding the foregoing, if a Change in Control shall have occurred after
the Effective Date and during the term of this Agreement, this Agreement shall
continue in effect for a period of not less than twenty-four (24) months beyond
the month in which a Change in Control occurred.”

Except to the extent modified by this Amendment, the Change in Control Agreement
shall remain unchanged and in full force and effect.

 

  2. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.



--------------------------------------------------------------------------------

  3. Governing Law. The validity, interpretation, construction and performance
of this Amendment shall be governed by the laws of the Commonwealth of
Pennsylvania.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

 

   

Name:

Title:

EXECUTIVE

 

 

3